             Case 3:19-cv-05960-MJP Document 68 Filed 08/28/20 Page 1 of 4



                                                       THE HONORABLE MARSHA J. PECHMAN
 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6
                               WESTERN DISTRICT OF WASHINGTON
 7
     MARK HOFFMAN, on behalf of himself and all
 8   others similarly situated,
                                                          NO. 3:19-cv-05960-MJP
 9                                  Plaintiff,
                                                          REPLY IN SUPPORT OF
10                                                        PLAINTIFF’S MOTION TO AMEND
            vs.
                                                          THE COMPLAINT
11
     HEARING HELP EXPRESS, INC.,
12   TRIANGULAR MEDIA CORP., and LEWIS
     LURIE,
13
                                    Defendants.
14

15

16

17          Lewis Lurie refused to consent to the filing of Plaintiff’s proposed Second Amended

18   Complaint but did not thereafter object to Plaintiff’s motion to amend (ECF No. 61). Because

19   both Plaintiff and Defendant Hearing Help consent to the filing of the Second Amended

20   Complaint, and no other party has filed an objection, Plaintiff respectfully requests that the

21   Court grant Plaintiff’s motion.

22

23

24

25

26

27
                                                                      TERRELL MARSHALL LAW GROUP PLLC
     REPLY IN SUPPORT OF PLAINTIFF’S MOTION TO                               936 North 34th Street, Suite 300
     AMEND THE COMPLAINT - 1                                                 Seattle, Washington 98103-8869
                                                                          TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 3:19-CV-05960-MJP                                                  www.terrellmarshall.com
            Case 3:19-cv-05960-MJP Document 68 Filed 08/28/20 Page 2 of 4




 1         RESPECTFULLY SUBMITTED AND DATED this 28th day of August, 2020.

 2                                   TERRELL MARSHALL LAW GROUP PLLC
 3
                                     By: /s/ Adrienne D. McEntee, WSBA #34061
 4                                       Beth E. Terrell, WSBA #26759
                                         Email: bterrell@terrellmarshall.com
 5                                       Jennifer Rust Murray, WSBA #36983
                                         Email: jmurray@terrellmarshall.com
 6
                                         Adrienne D. McEntee, WSBA #34061
 7                                       Email: amcentee@terrellmarshall.com
                                         Benjamin M. Drachler, WSBA #51021
 8                                       Email: bdrachler@terrellmarshall.com
                                         936 North 34th Street, Suite 300
 9                                       Seattle, Washington 98103-8869
10                                       Telephone: (206) 816-6603

11                                       Anthony I. Paronich, Admitted Pro Hac Vice
                                         Email: anthony@paronichlaw.com
12                                       PARONICH LAW, P.C.
                                         350 Lincoln Street, Suite 2400
13
                                         Hingham, Massachusetts 02043
14                                       Telephone: (617) 485-0018
                                         Facsimile: (508) 318-8100
15
                                     Attorneys for Plaintiff and the Proposed Class
16

17

18

19

20

21

22

23

24

25

26

27
                                                              TERRELL MARSHALL LAW GROUP PLLC
     REPLY IN SUPPORT OF PLAINTIFF’S MOTION TO                       936 North 34th Street, Suite 300
     AMEND THE COMPLAINT - 2                                         Seattle, Washington 98103-8869
                                                                  TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 3:19-CV-05960-MJP                                          www.terrellmarshall.com
             Case 3:19-cv-05960-MJP Document 68 Filed 08/28/20 Page 3 of 4




 1                                     CERTIFICATE OF SERVICE

 2          I, Adrienne D. McEntee, hereby certify that on August 28, 2020, I electronically filed

 3   the foregoing with the Clerk of the Court using the CM/ECF system which will send

 4   notification of such filing to the following:

 5                  David E. Crowe, WSBA #43529
                    Email: dcrowe@vkclaw.com
 6
                    VAN KAMPEN & CROWE PLLC
 7                  1001 Fourth Avenue, Suite 4050
                    Seattle, Washington 98154
 8                  Telephone: (206) 386-7353
                    Facsimile: (206) 405-2825
 9

10                  Ana Tagvoryan, Admitted Pro Hac Vice
                    Email: atagvoryan@blankrome.com
11                  Nicole Bartz Metral, Admitted Pro Hac Vice
                    Email: nbmetral@blankrome.com
12                  BLANK ROME LLP
                    2029 Century Park East, 6th Floor
13                  Los Angeles, California 90067
14                  Telephone: (424) 239-3400
                    Facsimile: (424) 239-3434
15
                    Jeffrey Rosenthal, Admitted Pro Hac Vice
16                  Email: rosenthal-j@blankrome.com
                    BLANK ROME LLP
17                  130 North 18th Street
18                  Philadelphia, Pennsylvania 19103
                    Telephone: (215) 569-5500
19                  Facsimile: (215) 569-5555

20                  Attorneys for Defendant Hearing Help Express, Inc.
21
                    Carl J. Marquardt
22                  Email: carl@cjmpllc.com
                    LAW OFFICE OF CARL J. MARQUARDT, PLLC
23                  1126 34th Avenue, Suite 311
                    Seattle, Washington 98122-5137
24                  Telephone: (206) 388-4498
25

26

27
                                                                   TERRELL MARSHALL LAW GROUP PLLC
     REPLY IN SUPPORT OF PLAINTIFF’S MOTION TO                            936 North 34th Street, Suite 300
     AMEND THE COMPLAINT - 3                                              Seattle, Washington 98103-8869
                                                                       TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 3:19-CV-05960-MJP                                               www.terrellmarshall.com
            Case 3:19-cv-05960-MJP Document 68 Filed 08/28/20 Page 4 of 4



                  Edward Maldonado
 1                Email: eam@maldonado-group.com
                  Email: awclerk@maldonado-group.com
 2
                  MALDONADO LAW GROUP
 3                2850 S. Douglas Road, Suite 303
                  Coral Gables, Florida 33134
 4                Telephone: (305) 477-7580
 5                Attorneys for Defendant Lewis Lurie
 6
           DATED this 28th day of August, 2020.
 7
                                         TERRELL MARSHALL LAW GROUP PLLC
 8
                                         By:     /s/ Adrienne D. McEntee, WSBA 34061
 9                                             Adrienne D. McEntee, WSBA #34061
                                               Email: amcentee@terrellmarshall.com
10
                                               936 North 34th Street, Suite 300
11                                             Seattle, Washington 98103
                                               Telephone: (206) 816-6603
12                                             Facsimile: (206) 319-5450
13                                       Attorneys for Plaintiff and the Proposed Class
14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                                TERRELL MARSHALL LAW GROUP PLLC
     REPLY IN SUPPORT OF PLAINTIFF’S MOTION TO                         936 North 34th Street, Suite 300
     AMEND THE COMPLAINT - 4                                           Seattle, Washington 98103-8869
                                                                    TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 3:19-CV-05960-MJP                                            www.terrellmarshall.com
